UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MELANIE SLOAN,                                   :
                                                 :
       Plaintiff,                                :
                                                 :       Civil Action No.:      15-01389 (RC)
       v.                                        :
                                                 :       Re Document Nos.:      7, 11, 13, 20
SOUL CIRCUS, INC.,                               :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                      GRANTING PLAINTIFF’S MOTION TO REMAND,
                  DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS,
              DENYING AS MOOT PLAINTIFF’S MOTION TO CERTIFY CLASS, AND
             DENYING AS MOOT DEFENDANT’S MOTION FOR PROTECTIVE ORDER

                                      I. INTRODUCTION

       Defendant Soul Circus, Inc. operates UniverSoul Circus, a touring circus troupe that

claims to be committed to the proper treatment of animals and opposed to cruelty or

mistreatment of animals. Contending that the Circus’s claims are false and misleading under the

District of Columbia Consumer Protection Procedures Act (CPPA), Plaintiff Melanie Sloan filed

suit against the Circus in the Superior Court of the District of Columbia. On behalf of herself and

a class of all District of Columbia residents who have purchased UniverSoul Circus tickets in the

past three years because of the Circus’s false and misleading claims, Ms. Sloan charged the

Circus with violations of six CPPA subsections. She sought CPPA statutory remedies: treble

damages, or $1,500 per violation, whichever is greater; attorney’s fees; punitive damages; an

injunction against the Circus’s practices; and any other relief that the Court deems proper.

       Citing the parties’ complete diversity of citizenship and an amount in controversy

exceeding $75,000, the Circus removed to this Court under 28 U.S.C. § 1332 and moved to
dismiss Ms. Sloan’s claims. Ms. Sloan moved to remand the case to D.C. Superior Court and

argued that the Circus failed to meet its burden to prove a sufficient amount in controversy.

While the Circus’s motion to dismiss and Ms. Sloan’s motion to remand were still pending, Ms.

Sloan also moved for class certification under Federal Rule of Civil Procedure 23, and the Circus

moved for a protective order in anticipation of discovery.

       Because the Court finds that the Circus’s estimates of the amount in controversy are too

speculative to establish subject matter jurisdiction, the Court will grant Ms. Sloan’s motion to

remand. Because the parties must therefore litigate Ms. Sloan’s claims in D.C. Superior Court,

the Court denies as moot the Circus’s motion to dismiss, Ms. Sloan’s motion for class

certification, and the Circus’s motion for a protective order.1


                                II. FACTUAL BACKGROUND2

       According to the Complaint, Ms. Sloan has a strong commitment to the proper care of

animals: she “does not patronize, or purchase tickets to . . . businesses that . . . display wild

animals such as elephants, lions and tigers, who cannot safely, humanely, and healthfully be kept

in captivity.” Class Action Compl. ¶ 7, ECF No. 1-1. The Circus operates a touring circus troupe




       1
         The Court also denies as moot the Circus’s request for an oral hearing on its motion to
dismiss and denies the Circus’s motion to amend its Notice of Removal. See Reply Pl.’s Mem.
Opp’n Def.’s Mot. Dismiss Pl.’s Compl. & Req. Oral Hr’g 10, ECF No. 10 (requesting oral
hearing); Def.’s Mem. Opp’n Pl.’s Mot. Remand 10 n.5, ECF No. 12 (moving to amend the
Circus’s Notice of Removal); see also infra Part VII (discussing the Circus’s motion to amend its
Notice of Removal).
       2
          At the motion to dismiss stage, the Court presumes that the plaintiff’s factual allegations
are true. See, e.g., United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000).
Although at this time the Court’s analysis focuses on the merits of Ms. Sloan’s motion to
remand, the Court nonetheless presumes the plaintiff’s factual claims are true for these purposes.
See, e.g., Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150, 152 (D.D.C. 2007) (accepting
the plaintiff’s version of the facts as background in the Court’s decision on a motion to remand).

                                                   2
that performs under the name “UniverSoul Circus.” Id. ¶ 9. On June 11, 2015, Ms. Sloan

received a promotional email that offered tickets to the Circus’s shows at the National Harbor in

Prince George’s County, Maryland, scheduled for selected dates from June 24, 2015 through

July 16, 2015. Id. ¶¶ 89, 92. Because Ms. Sloan would not purchase tickets to the Circus’s show

if the show would “display wild animals . . . who cannot safely, humanely, and healthfully be

kept in captivity,” id. ¶ 7, Ms. Sloan visited the Circus’s website and viewed the Circus’s

“Animal Rights [Policy] Statement” before purchasing tickets to see the Circus’s show. Id. ¶ 93.

        The Animal Rights Policy Statement made numerous representations about the Circus’s

strong commitment to animal rights, including statements saying that the Circus “is committed to

the proper treatment of animals,” “oppose[s] any form of cruelty or mistreatment of animals,”

and “will not tolerate any mistreatment on [the] circus site.” Id. ¶ 38. Further, the Animal Rights

Policy Statement proclaimed that “[i]n over 19 years and more than 10,000 performances, none

of our animal vendors have ever been cited for animal abuse while performing at the UniverSoul

Circus.” Id. The Circus’s website corroborated these statements by primarily showing images of

human performers, rather than animals. Id. ¶ 36.

        The Circus’s Animal Rights Policy Statement and website assured Ms. Sloan of the

Circus’s commitment to animal rights, and Ms. Sloan purchased tickets to see the Circus’s show

on July 11, 2015. Id. ¶ 93. If the Circus had not published its Animal Rights Policy Statement,

and if the Circus had included more images of animals on its website, Ms. Sloan would have

understood that the Circus would use wild animals in its performances—a practice that Ms.

Sloan would not want to support. Id. ¶¶ 7, 94. But for the Circus’s Animal Rights Policy

Statement and website, Ms. Sloan would not have purchased tickets to see the Circus’s show. Id.

¶ 94.



                                                 3
       As it turns out, Ms. Sloan claims that some of the Circus’s animal vendors have received

citations from the United States Department of Agriculture (USDA) for violating the Animal

Welfare Act (AWA)3 while touring with the Circus. Although the Circus itself does not have a

license to exhibit animals in its performances, the Circus leases animals from outside vendors

who do have USDA licenses. Class Action Compl. ¶¶ 43–44. And Ms. Sloan claims that, on at

least seventeen occasions, USDA inspectors found that the Circus’s vendors had violated the

AWA. See id. ¶¶ 62–64, 67, 69–71, 74–77, 79, 81, 84–86, 88; Class Action Compl. Ex. B, ECF

No. 3-2 (compiling USDA inspection reports). Ms. Sloan further claims that the Circus’s animal

vendors have also received USDA citations on other occasions, when they were not touring with

the Circus. See id. ¶ 46; id. Ex. C. The Complaint also reports additional animal welfare issues,

arising outside of the AWA context, that afflicted animals leased by the Circus. Id. ¶¶ 48–60, 66,

78, 80, 82–83.

       After Ms. Sloan learned about the Circus’s long history of contracting with vendors who

have been cited for AWA violations, Ms. Sloan chose not to attend the Circus’s show on July 11,

2015. Id. ¶ 95. She explained that she chose not to attend because she “did not want to support a

circus that contracts with vendors who mistreat animals and violate animal welfare laws,” and

because she “wants to teach her daughter about the humane treatment of animals.” Id.


                                III. PROCEDURAL HISTORY

       Instead of attending the Circus’s show, Ms. Sloan filed suit against the Circus in the

Superior Court of the District of Columbia on August 10, 2015. See Class Action Compl. 1. On

behalf of herself and a putative class of “all residents of the District [of Columbia] who, in the


       3
        Pub. L. No. 89-544, 80 Stat. 350 (1966) (codified as amended at 7 U.S.C.
§§ 2131–2159).

                                                  4
last three years, purchased tickets to Defendant’s shows because of Defendant’s unlawful trade

practices,” Ms. Sloan charged the Circus with violations of six subsections of the District of

Columbia Consumer Protection Procedures Act (CPPA), D.C. Code §§ 28-3901–28-3913. Class

Action Compl. ¶¶ 11–12, 98. Ms. Sloan alleged that the Circus

       represent[ed] that its services have a source, sponsorship, approval, certification,
       characteristics, and/or benefits that they do not have, in violation of . . .
       § 28-3904(a);

       . . . represent[ed] that persons engaged by, or exhibiting with, [the Circus] have a
       sponsorship, approval, status, affiliation, certification, or connection that the
       persons do not have, in violation of . . . § 28-3904(b);

       . . . represent[ed] that [the Circus]’s services are of particular standard or quality,
       but which in fact, are of a different standard or quality, in violation of . . .
       § 28-3904(d);

       . . . misrepresent[ed] material facts which have a tendency to mislead, in violation
       of . . . § 28-3904(e);

       . . . fail[ed] to state material facts, which failure tends to mislead, in violation
       of . . . § 28-3904(f); and

       . . . us[ed] innuendo and ambiguity as to material facts, which have a tendency to
       mislead, in violation of . . . § 28-3904(f-1).

Id. ¶ 98. Ms. Sloan sought CPPA statutory remedies: treble damages, or $1,500 per violation,

whichever is greater; attorney’s fees; punitive damages; an injunction against the Circus’s

practices; and any other relief that the Court deems proper. Id. at 22 (citing D.C. Code

§ 28-3905).

       The Circus removed to this Court under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. See

Def.’s Notice of Removal ¶ 9, ECF No. 1. In support of removal, the Circus’s Notice of Removal

claimed that “the United States District Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship between the

Circus and all potential parties-plaintiff and the amount in controversy . . . exceeds $75,000.” Id.


                                                   5
The Circus explained that, because Ms. Sloan’s complaint alleged “tens of thousands” of

potential CPPA violations and a class whose membership is “so numerous that joinder of all of

them is impracticable,” the complaint alleged at least fifty-one CPPA violations in the aggregate.

Id. ¶¶ 5, 8; cf. Class Action Compl. ¶ 16. Assuming that each violation is entitled to statutory

damages at $1,500, the Circus reasoned that the total amount in controversy exceeded $75,000.

Def.’s Notice of Removal ¶¶ 5, 8; see also D.C. Code § 28-3905(k)(2) (“Any claim under [the

CPPA] . . . may recover . . . $1,500 per violation . . . , payable to the consumer . . . .”).

        After removing to this Court, the Circus moved to dismiss Ms. Sloan’s claims. See Def.’s

Mot. Dismiss, ECF No. 7. While the motion to dismiss was pending, Ms. Sloan filed two

additional motions: a motion to remand the case to D.C. Superior Court, and a motion for class

certification. See Pl.’s Mot. Remand, ECF No. 11; Pl.’s Mot. Class Certification, ECF No. 13.

Ms. Sloan’s motion to remand contends first that the Circus erred by aggregating the class

members’ claims to satisfy the jurisdictional amount requirement, and second that Ms. Sloan’s

individual claims against the Circus do not meet the $75,000 amount-in-controversy

requirement. See Mem. P. & A. Supp. Pl.’s Mot. Remand 4–6, ECF No. 11-1.

        In opposition, the Circus challenged Ms. Sloan’s motion to remand as untimely. Def.’s

Mem. Opp’n Pl.’s Mot. Remand 3–6, ECF No. 12. To respond to Ms. Sloan’s nonaggregation

argument, the Circus moved to amend its Notice to invoke this Court’s jurisdiction under 28

U.S.C. § 1332(d), in addition to jurisdiction under 28 U.S.C. § 1332(a). Id. at 10 n.5. Because a

litigant may establish § 1332(d) diversity jurisdiction over a class action by showing that more

than one hundred class members exist and their aggregate claims put more than $5,000,000 in

controversy, the Circus argued that “[t]he Court has diversity jurisdiction under § 1332(d)

because Sloan’s proposed class has more than 100 potential members with claims likely



                                                    6
exceeding $5,000,000.” Id. at 18–21. To justify its class size estimates, the Circus produced an

affidavit from the Circus’s director of operations, who attested to the Circus’s ticket purchases

and advertising activities in the District of Columbia. See Johnson Aff., ECF No. 12-1. Lastly,

the Circus maintained that Ms. Sloan’s individual claims against the Circus put more than

$75,000 in controversy anyway, so the Court still has diversity jurisdiction under 28 U.S.C.

§ 1332(a). Def.’s Mem. Opp’n Pl.’s Mot. Remand 10–18.

       Ms. Sloan’s reply responded with two attacks on the Circus’s invocation of jurisdiction

under 28 U.S.C. § 1332(d). First, she contended that the Circus’s estimated number of potential

class members is defective because it is ambiguous, speculative, and “an incomplete calculation”

that does not address whether the ticket purchasers during the last three years viewed the

offending statements on the Circus’s website. Reply Mem. Supp. Pl.’s Mot. Remand 6–7, ECF

No. 14. Second, Ms. Sloan charged the Circus with assuming without a legal basis that the CPPA

allows consumers to recover separate damages awards for simultaneous CPPA violations

occurring in connection with a single business transaction. Id. at 7–9.

       In response to the Circus’s § 1332(a) arguments, Ms. Sloan likewise asserted two

counterarguments. First, she explained that the Circus’s statements about injunctive relief,

punitive damages and attorney’s fees were factually unsupported and based on the faulty

assumption that such claims may be aggregated for amount-in-controversy purposes. Id. at 4–6.

Second, she charged the Circus with making another assumption without a legal basis: the

assumption that, by merely observing a Circus communication that violated the CPPA, Ms.

Sloan could recover CPPA statutory damages. Id. at 3–4.

       Because the Court agrees with Ms. Sloan’s view of the issue, the Court will grant Ms.

Sloan’s motion to remand.



                                                 7
                    IV. TIMELINESS OF THE MOTION TO REMAND

       As an initial matter, the Court finds that Ms. Sloan’s motion to remand is timely. “A

motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction

must be made within 30 days after the filing of the notice of removal . . . .” 28 U.S.C. § 1447(c).

But, “[i]f at any time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” Id. In other words, “[s]ubject matter jurisdiction may

be challenged at any point” during the course of a lawsuit. Nat’l Consumers League v. Bimbo

Bakeries USA, 46 F. Supp. 3d 64, 69 (D.D.C. 2014).

       For amount-in-controversy disputes, therefore, the thirty-day deadline for motions to

remand applies only to challenges based on a removing defendant’s procedural “failure to

provide sufficient facts in the Notice of Removal to establish the necessary amount in

controversy.” See Nat’l Consumers League v. Flowers Bakeries, LLC., 36 F. Supp. 3d 26, 30

(D.D.C. 2014). If the motion to remand instead argues that, “based on the facts contained in the

Notice of Removal, defendant has failed to establish that the amount in controversy exceeds the

statutory minimum as a matter of law,” it “presents a bona fide challenge to this Court’s subject

matter jurisdiction.” Id. The thirty-day deadline does not apply to such a challenge. See id.

       Ms. Sloan’s motion to remand is a bona fide challenge to this Court’s jurisdiction, not a

mere procedural challenge to the sufficiency of the Notice of Removal. Ms. Sloan’s motion was

filed thirty-six days after the Circus’s Notice of Removal, so it was late under 28 U.S.C.

§ 1447(c)’s thirty-day deadline. See Pl.’s Mot. Remand 2 (dated October 1, 2015); Def.’s Notice

of Removal 5 (dated August 26, 2015). But in her motion, Ms. Sloan asked the Court to hold that

it lacks subject matter jurisdiction based on the facts provided in the Notice of Removal; she did

not allege that the Notice of Removal failed to provide the facts necessary to establish subject



                                                  8
matter jurisdiction. See Mem. P. & A. Supp. Pl.’s Mot. Remand 3 (arguing that the Circus failed

to establish in its Notice of Removal “that the amount in controversy exceeds the $75,000

statutory minimum for diversity jurisdiction required by 28 U.S.C. § 1332(a)” and thus “remand

is mandatory”). And Ms. Sloan clarified that her motion brought a jurisdictional challenge when

she explained that she was not bringing a procedural challenge subject to the thirty-day deadline.

See id. at 3 n.2. Because Ms. Sloan’s motion to remand asserted a bona fide challenge to this

Court’s jurisdiction, it is still timely, despite 28 U.S.C. § 1447(c)’s thirty-day deadline.4


                                  V. STANDARD OF REVIEW

       “A civil action filed in state court may only be removed to a United States district court if

the case could originally have been brought in federal court.” Nat’l Consumers League v.

Flowers Bakeries, LLC., 36 F. Supp. 3d 26, 30 (D.D.C. 2014) (citing 28 U.S.C. § 1441(a)). As

the party opposing the motion to remand, the Circus “bears the burden of establishing that

subject matter jurisdiction exists in federal court.” Flowers Bakeries, 36 F. Supp. 3d at 30




       4
         Of course, Ms. Sloan worded her motion carefully, to avoid capping the amount of
damages she and the proposed class may be eligible to recover. See Pl.’s Mot to Remand 1
(alleging that “Defendant’s Notice of Removal fails to meet Defendant’s burden of proving that
the amount in controversy is sufficient to confer subject matter jurisdiction,” not simply, for
instance, that “the amount in controversy is insufficient to confer subject matter jurisdiction”);
Mem. P. &. A. Supp. Pl.’s Mot. Remand 1, 3, 5 (same).
         But even if Ms. Sloan’s motion is time-barred because it alleges a procedural defect with
the Circus’s Notice of Removal, the Court may still raise the issue of its own subject matter
jurisdiction sua sponte. See 28 U.S.C. § 1447(c) (requiring remand whenever “it appears that the
district court lacks subject matter jurisdiction,” without specifying any procedural prerequisites);
Am. Library Ass’n v. FCC, 401 F.3d 489, 492 (D.C. Cir. 2005) (“It is well established that a
federal court cannot act in the absence of jurisdiction, and that jurisdictional issues may be raised
by the court sua sponte.” (citations omitted)); Bell v. U.S. Dep’t of Health & Human Servs., 67 F.
Supp. 3d 320, 321 (D.D.C. 2014) (“[T]he Court may analyze subject-matter jurisdiction sua
sponte.”). As a practical matter, therefore, the timeliness of Ms. Sloan’s motion to remand does
not affect the validity of the Court’s jurisdictional analysis below.

                                                  9
(internal quotation marks omitted) (quoting RWN Dev. Grp., LLC v. Travelers Indem. Co. of

Conn., 540 F. Supp. 2d 83, 86 (D.D.C. 2008)); accord Doe v. Georgetown Synagogue—Kesher

Israel Congregation, No. 15-0026, 2015 WL 4509553, at *2 (D.D.C. July 24, 2015) (“The party

supporting removal bears the burden of establishing the Court’s jurisdiction.” (internal quotation

marks omitted) (quoting McMullen v. Synchrony Bank, 82 F. Supp. 3d 133, 138 (D.D.C. 2015))).


               VI. DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

       Federal district courts have original jurisdiction if the amount in controversy exceeds

$75,000, exclusive of interest and costs, and the action is between citizens of different states. 28

U.S.C. § 1332(a)(1). The parties’ diversity is not disputed here. See Mem. P. &. A. Supp. Pl.’s

Mot. Remand 2. The Court’s analysis therefore addresses only whether the amount in

controversy exceeds $75,000, as required to establish subject matter jurisdiction under 28 U.S.C.

§ 1332(a).

                                     A. The Dart Framework

       The Supreme Court recently articulated a two-phase framework for adjudicating

amount-in-controversy challenges to removal jurisdiction. See Dart Cherokee Basin Operating

Co. v. Owens, 135 S. Ct. 547, 553–54 (2014). In the first phase, “when a defendant seeks

federal-court adjudication, the defendant’s amount-in-controversy allegation should be accepted

when not contested by the plaintiff or questioned by the court.” Id. at 553. But if the plaintiff

contests the defendant’s amount-in-controversy allegation, she triggers the second Dart phase.

Id.

       In the second phase, removal is proper “if the district court finds, by the preponderance of

the evidence, that the amount in controversy exceeds the jurisdictional threshold.” Id. at 553–54

(internal quotation marks omitted) (quoting 28 U.S.C. § 1446(c)(2)(B)). “Discovery may be

                                                 10
taken,” “both sides submit proof,” and in the end, “the district court must make findings of

jurisdictional fact.” Id. at 554 (quoting H.R. Rep. No. 112-10, at 16 (2011)). The defendant still

bears the burden to establish the amount in controversy, though it must prove the amount in

controversy by only a preponderance of the evidence, not to a legal certainty. See id.

(“[D]efendants do not need to prove to a legal certainty that the amount in controversy

requirement has been met.” (alteration in original) (internal quotation mark omitted) (quoting

H.R. Rep. No. 112-10, at 16)); Doe v. Georgetown Synagogue—Kesher Israel Congregation,

No. 15-0026, 2015 WL 4509553, at *2 (D.D.C. July 24, 2015) (explaining, in a post-Dart

opinion, that the removing defendant still bears the burden of establishing jurisdiction). Because

Ms. Sloan has challenged the Circus’s amount-in-controversy allegations, the Court’s analysis

falls within this second Dart phase and follows its prescriptions.5


       5
         Dart did not prescribe procedures governing what it means for “both sides [to] submit
proof” in the second phase of an amount-in-controversy adjudication. See Dart Cherokee Basin
Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014); see also Ibarra v. Manheim Invs., Inc., 775
F.3d 1193, 1199–1200 & n.4 (9th Cir. 2015) (observing that “[t]he Supreme Court did not decide
the procedure for each side to submit proof on remand,” and instructing the district court to “set a
reasonable procedure in the first instance so that each side has a fair opportunity to submit
proof”).
        Post-Dart cases have allowed both sides to “submit proof” in different ways. For
instance, courts have adjudicated the amount in controversy on the basis of the parties’ filings
and supplemental affidavits or declarations. See, e.g., Dudley v. Eli Lilly & Co., 778 F.3d 909,
914–17 (11th Cir. 2014); Garnett v. ADT LLC, 74 F. Supp. 3d 1332, 1334–36 (E.D. Cal. 2015).
In other cases, courts have allowed or ordered the parties to file additional briefing. See, e.g.,
Scenic Health Alliance, Inc. v. State Farm Mut. Auto. Ins. Co., No. 14-52900, 2015 WL
4999640, at *1 (S.D. Fla. Aug. 24, 2015) (noting that the defendant was given leave to file a
brief “Sur-reply” to the plaintiff’s motion to remand); Hughes v. Fosdick, No. 14-5350, 2015 WL
3372396, at *1 (N.D. Cal. Apr. 29, 2015) (recounting how the Court requested supplemental
briefing and ordered production of additional evidence).
        In line with Dudley and Garnett, the Court declines to request additional briefing from
the parties. Because the Circus has invoked jurisdiction under the Class Action Fairness Act
(CAFA), see infra Part VII, the Circus suffers little from this decision. “[U]nder CAFA, class
actions may be removed at any point during the pendency of the litigation in state court, so long
as removal is initiated within thirty days after the defendant is put on notice that a case which
was not removable based on the face of the complaint has become removable.” Dudley, 778 F.3d
                                                11
       The Supreme Court did not otherwise alter preexisting doctrines governing jurisdiction

under 28 U.S.C. § 1332(a). Cf. Dart, 135 S. Ct. at 554 (pointing out that “no antiremoval

presumption attends cases invoking [the Class Action Fairness Act],” but declining to rule on

whether such a presumption is proper in “mine-run diversity cases”). Just as it was before Dart,

therefore, when a removing defendant seeks to establish this Court’s diversity jurisdiction under

28 U.S.C. § 1332(a), there is “a strong presumption that the plaintiff has not claimed a large

amount in order to confer jurisdiction on a federal court.” Breakman v. AOL LLC, 545 F. Supp.

2d 96, 103 (D.D.C. 2008) (alterations and internal quotation marks omitted) (quoting RWN Dev.

Grp., LLC v. Travelers Indem. Co. of Conn., 540 F. Supp. 2d 83, 89 (D.D.C. 2008)). “[T]he court

must resolve any ambiguities concerning the propriety of removal in favor of remand.” Zuckman

v. Monster Beverage Corp., 958 F. Supp. 2d 293, 297 (D.D.C. 2013) (alteration in original)

(internal quotation marks omitted) (quoting Johnson–Brown v. 2200 M Street LLC, 257 F. Supp.

2d 175, 177 (D.D.C. 2003)).

                                       B. Nonaggregation

       In class actions and cases with multiple plaintiffs, an additional consideration applies to

the amount-in-controversy analysis: class action plaintiffs’ claims are generally not aggregated to

establish the amount in controversy for diversity jurisdiction under 28 U.S.C. § 1332(a). See

Nat’l Consumers League v. Flowers Bakeries, LLC., 36 F. Supp. 3d 26, 32 (D.D.C. 2014) (“‘The

separate and distinct claims of two or more plaintiffs cannot be aggregated in order to satisfy the

jurisdictional amount requirement’ except ‘in cases in which two or more plaintiffs unite to




at 913 (citing 28 U.S.C. § 1453(b), and explaining that the “traditional one-year window for
removal does not apply to class actions”). Thus, if while in D.C. Superior Court more evidence
about potential damages comes to light and shows an amount in controversy sufficient to give
this Court jurisdiction, the Circus may remove once again to federal court. See id. at 917.

                                                12
enforce a single title or right in which they have a common and undivided interest.’” (alteration

omitted) (quoting Snyder v. Harris, 394 U.S. 332, 335 (1969))).

       This principle extends to CPPA private attorney general actions brought on behalf of a

class. “[C]ourts within this district have unanimously concluded that so long as individual

consumers are eligible to recover individual damages, the consumers do not have a ‘common and

undivided interest’ that may be aggregated under the non-aggregation principle announced in

Snyder.” Flowers Bakeries, 36 F. Supp. 3d at 32. Thus, “only the damages to which [the

plaintiff] would be personally entitled—rather than those on behalf of the public—will count

toward satisfying the $75,000 jurisdictional threshold.” Nat’l Consumers League v. Bimbo

Bakeries USA, 46 F. Supp. 3d 64, 72 (D.D.C. 2014) (alteration in original) (internal quotation

marks omitted) (quoting Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 297–98

(D.D.C. 2013)).6

       Applying this principle to Ms. Sloan’s claims here, the Court must assess, for purposes of

subject matter jurisdiction under 28 U.S.C. § 1332(a), only the amount in controversy between

the Circus and Ms. Sloan—not the total amount in controversy between the Circus and Ms.


       6
        One exception exists when a plaintiff brings a CPPA claim for disgorgement, rather
than damages. Because proceeds from a disgorgement claim are taken directly from a defendant
to a common fund, a collective disgorgement claim is a “common and undivided interest” that
may be aggregated. Nat’l Consumers League v. Flowers Bakeries, LLC., 36 F. Supp. 3d 26, 32
n.3 (D.D.C. 2014).
        But Ms. Sloan does not seek disgorgement here. Compare Williams v. Purdue Pharma
Co., No. 02-0556, 2003 WL 24259557, at *5 (D.D.C. Feb. 27, 2003) (finding that the plaintiffs
sought disgorgement when they claimed the defendants were “liable for a refund of all moneys
acquired,” and accordingly aggregating the plaintiffs’ claims to assess the amount in
controversy), with Class Action Compl. 22 (seeking CPPA statutory remedies but not a
lump-sum refund of monies the Circus acquired through its allegedly unlawful trade practices);
see also Mem. P. & A. Supp. Pl.’s Mot. Remand 5 n.3 (“Plaintiff seeks individual statutory
damages and not the disgorgement of a common fund to be divided amongst individual
claimants . . . .”). The Court therefore will not aggregate the proposed class’s claims to assess the
amount in controversy for jurisdiction under 28 U.S.C. § 1332(a).

                                                 13
Sloan’s proposed class. With this in mind, the Court now turns to that analysis. Because the

CPPA allows prevailing plaintiffs to recover statutory damages, attorney’s fees, punitive

damages, and injunctive relief, the Court addresses each possible basis for the amount in

controversy in turn.

                                     C. Statutory Damages

       A prevailing CPPA plaintiff may recover “[t]reble damages, or $1,500 per violation,

whichever is greater.” D.C. Code § 28-3905(k)(2)(A). Ms. Sloan’s complaint claims this amount

of damages, without estimating the total statutory damages she believes she deserves. See Class

Action Compl. 22 (seeking an order from the Court “ordering Defendant to pay to Plaintiff and

to the Class, treble damages, or $1,500 per violation, whichever is greater”). Because neither

party argued for an amount in controversy based on an award of treble damages, the Court will

not consider that route to jurisdiction. See Def.’s Mem. Opp’n Pl.’s Mot. Remand 12–15

(focusing arguments on whether Ms. Sloan might have been exposed to fifty-one alleged CPPA

violations valued at $1,500 per violation, not on her actual or treble damages); Reply Mem.

Supp. Pl.’s Mot. Remand 3–4 (same); see also Schneider v. Kissinger, 412 F.3d 190, 200 n.1

(D.C. Cir. 2005) (“[A] litigant has an obligation to spell out its arguments squarely and

distinctly, or else forever hold its peace.” (quoting United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990))).

       But the amount in controversy based on “$1,500 per violation” is equally unclear, despite

the briefing on that calculation. Most significantly, the parties disagreed about how to count

“violations.” The Circus implied that an alleged “violation” occurred every time Ms. Sloan

“viewed, received, or [was] otherwise exposed to” the Circus’s communications with D.C.

residents. Def.’s Mem. Opp’n Pl.’s Mot. Remand 14–15. The Circus also implied that multiple



                                                 14
“violations” could occur in connection with a single ticket purchase. See id. at 20–21 (calculating

an aggregate amount in controversy by multiplying the estimated number of class members who

purchased tickets (2,667) by the number of violations per ticket purchaser (6) and by the amount

of damages per violation ($1,500) to obtain $24,003,000 in total damages).

       Ms. Sloan found the Circus’s contentions ungrounded. She contended, first, that the

Circus jumped to conclusions by assuming that each of its communications in the past three

years was a “violation”; not all of the Circus’s communications were necessarily unlawful under

the CPPA. Reply Mem. Supp. Pl.’s Mot. Remand 2–3. Second, Ms. Sloan noted that the Circus

failed to cite legal authority supporting the proposition that a consumer’s mere observation of a

merchant’s communications can trigger CPPA statutory damages. Id. at 3–4. Finally, Ms. Sloan

asserted that it is unclear under the law “whether the CPPA allows separate recoveries for

multiple simultaneous violations of the CPPA occurring in connection with a single transaction.”

Id. at 7–9 (emphasis omitted). In support, Ms. Sloan cited two cases—including one in this

Court—that counted violations of a consumer protection statute by the number of transactions,

not the number of legal violations alleged. See id. at 8 (citing Charvat v. GVN Mich., Inc., 561

F.3d 623, 631–32 (6th Cir. 2009) (allowing one statutory damages award per allegedly unlawful

phone call), and Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 300–01 (D.D.C.

2013) (allotting one CPPA statutory damages award per purchase of the defendant’s product)).

       The Court agrees with Ms. Sloan’s view of the matter. It is true that a person can violate

the CPPA “whether or not any consumer is in fact misled, deceived or damaged thereby.” D.C.

Code § 28-3904. But the CPPA specifies that, for claims brought by testers and nonprofit

organizations, damages claims may seek “relief from the use of a trade practice . . . when that

trade practice involves consumer goods or services that [the consumer tester or nonprofit



                                                15
organization] purchased or received.” D.C. Code § 28-3905(k)(1)(B) (emphasis added); see also

id. § 28-3905(k)(1)(C) (using nearly identical language). The statute implies therefore that CPPA

statutory damages awards flow from a purchase or receipt of consumer goods or services—not

the mere observation of a merchant’s unlawful communication.7 And this Court has already

applied that type of calculation in a previous case. See Zuckman v. Monster Beverage Corp., 958

F. Supp. 2d 293, 297–301 (D.D.C. 2013) (rejecting the defendant’s argument that CPPA

“‘violations’ include not simply purchases of cans, but also instances of viewing allegedly

misleading advertising,” and instead adopting the plaintiff’s binding stipulations that he was

asserting claims based only on his goods purchased).

       The Court therefore rejects the Circus’s assumption that a CPPA violation occurred every

time Ms. Sloan “viewed, received, or [was] otherwise exposed to” one of the Circus’s

advertisements. See Def.’s Mem. Opp’n Pl.’s Mot. Remand 15. Although existing law is not


       7
          Because, when the CPPA authorizes consumers’ claims (unlike when it authorizes
testers’ and nonprofit organizations’ claims), the CPPA does not include language about “goods
or services . . . purchased or received,” the statute does not clearly specify whether an individual
consumer’s alleged CPPA violation must flow from a purchase or receipt of goods or services.
See D.C. Code § 28-3905(k)(1)(A) (declaring merely that “[a] consumer may bring an action
seeking relief from the use of a trade practice in violation of a law of the District”). But “[a]
provision that may seem ambiguous in isolation is often clarified by the remainder of the
statutory scheme”—for instance, when “the same terminology is used elsewhere in a context that
makes its meaning clear.” United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd.,
484 U.S. 365, 371 (1988).
         Here, the CPPA uses the same term in its provisions authorizing claims by consumers,
testers, and nonprofit organizations: the consumer, tester, or nonprofit organization may “bring
an action seeking relief from the use of a trade practice in violation of a law of the District.” See
D.C. Code § 28-3905(k)(1)(A), (B), (C) (emphasis added). For testers’ and nonprofit
organizations’ “action[s] seeking relief,” the statute clarifies that those actions may arise from
consumer goods or services purchased or received to test those goods or services’ qualities. See id.
§ 28-3905(k)(B), (C). In doing so, the statute also implies that any “action seeking relief” should
arise from the purchase or receipt of consumer goods or services. Because the CPPA uses the
identical term (“action seeking relief”) to authorize consumers’ claims, see id. § 28-3905(k)(A),
the surrounding context clarifies that consumers’ claims also should arise from the purchase or
receipt of consumer goods or services.

                                                 16
conclusive, see supra note 6, it indicates that CPPA statutory damages do not flow from each

instance Ms. Sloan viewed the Circus’s advertisements, but instead from each purchase Ms.

Sloan made because of those advertisements. Even assuming that all Circus advertisements in the

past three years violated the CPPA, the Circus did not show that Ms. Sloan’s mere observation of

those advertisements can trigger statutory damages. See Def.’s Mem. Opp’n Pl.’s Mot. Remand

12–15 (failing to support its assumption that every observed CPPA violation means an additional

$1,500 in statutory damages). Nor did the Circus support its assumption that multiple CPPA

violations, in connection with a single purchase, mean that a consumer can receive multiple

$1,500 statutory damages awards. See id. at 20–21 (failing to cite supporting law).8 Tellingly, the

Circus did not provide the Court with even an estimate of Ms. Sloan’s total statutory damages.

Instead, the Circus merely declared that “it is inconceivable” that Ms. Sloan did not view,

receive, or otherwise become exposed to “at least fifty-one of [the Circus’s] communications” in

the three-year period before she filed her complaint. See id. at 12, 15.




       8
          Odd results would follow if the Court were to accept the Circus’s theory that, when a
communication violates multiple CPPA provisions at once, mere observation of that
communication can trigger multiple statutory damages awards. For instance, consider a situation
in which Consumer A saw a false or misleading communication ten times, Consumer B saw the
same communication just once, and both consumers went on to buy one ticket that was identical
to the other’s. Under the Circus’s theory, Consumer A could press a claim for far greater
statutory damages than Consumer B, even though Consumer A purchased the same number of
tickets (one).
        Likewise, consider the situation in which Consumer C saw the communication once and
bought ten tickets for his entire extended family, but Consumer D saw the communication fifty
times and bought only one ticket. Even if Consumer D spent less money on her one ticket than
Consumer C did on his ten (which would likely be the case), Consumer D could claim far greater
statutory damages than Consumer C under the Circus’s theory of damages.
       “In statutory interpretation it is a given that statutes must be construed reasonably so as to
avoid absurdities . . . .” In re Nofziger, 925 F.2d 428, 434 (D.C. Cir. 1991) (per curiam). The
Court cannot adopt the Circus’s damages theory when such absurd consequences might follow.

                                                 17
       Because the Circus’s claims about Ms. Sloan’s statutory damages are speculative and

unsupported, the Circus failed to establish Ms. Sloan’s total statutory damages by a

preponderance of the evidence. See Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150, 154

(D.D.C. 2007) (“[J]urisdiction cannot be based on probabilities, surmise or guesswork.” (internal

quotation marks omitted) (quoting Hohn v. Volkswagen of Am., Inc., 837 F. Supp. 943, 945 (C.D.

Ill. 1993))). To avoid engaging in a speculative calculation, the Court will therefore estimate the

amount in controversy between Ms. Sloan and the Circus based on the approach taken in

Zuckman v. Monster Beverage Corp. See 958 F. Supp. 2d 293, 297–301 (D.D.C. 2013). In

Zuckman, the Court assumed that purchases, not “instances of viewing allegedly misleading

advertising,” matter for the statutory damages calculation. See id. Here, Ms. Sloan’s complaint

asserts that she purchased four tickets to the Circus. Class Action Compl. ¶ 93. If each ticket

purchase merits one award of $1,500 in statutory damages, then Ms. Sloan’s total statutory

damages would be just $6,000—far below the $75,000 amount in controversy required to

establish jurisdiction under 28 U.S.C. § 1332(a). To establish $75,000 in controversy, the Circus

must make up the difference from other sources. As the analysis below shows, it cannot.

                                       D. Attorney’s Fees

       “Attorney fees are part of the amount in controversy if they are provided for by statute or

contract.” Info. Strategies, Inc. v. Dumosch, 13 F. Supp. 3d 135, 144 (D.D.C. 2014) (quoting

Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 301 (D.D.C. 2013)). A prevailing

CPPA plaintiff may recover “[r]easonable attorney’s fees” by statute. D.C. Code

§ 28-3905(k)(2)(B). The Court therefore considers attorney’s fees as part of the amount in

controversy here.




                                                18
       The Circus’s attorney’s fees analysis was, however, just as speculative and unsupported

as its statutory damages analysis. Instead of providing the Court with an estimate of the amount

of attorney’s fees Ms. Sloan may recover, the Circus merely declared that “it is abundantly clear

that, if Sloan were to prevail, her attorneys’ fee demand likely would be in the high tens of

thousands of dollars.” Def.’s Mem. Opp’n Pl.’s Mot. Remand 17. The Circus reasoned,

therefore, that Ms. Sloan’s attorney’s fee demand “is quite likely enough to satisfy the amount in

controversy on its own.” Id.

       To justify its statements, the Circus alluded to this Court’s opinion in Dumosch, 13 F.

Supp. 3d at 144–45, in which the Court found that the plaintiff failed to show, as a “legal

certainty,” that the defendant would not receive $75,000 in attorney’s fees. See Def.’s Mem.

Opp’n Pl.’s Mot. Remand 17. But because Dumosch predates the Supreme Court’s opinion in

Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547 (2014), it has limited weight.

Compare Dart, 135 S. Ct. at 547 (decided December 15, 2014), with Dumosch, 13 F. Supp. 3d at

135 (dated February 10, 2014). Dumosch’s attorney’s fee analysis is even less on point here

because it analyzes fees using the “legal certainty” standard in the context of a Rule 12(b)(1)

motion to dismiss for lack of jurisdiction, not the preponderance of the evidence standard Dart

endorsed in the context of a motion to remand. Compare Dart, 135 S. Ct. at 554, with Dumosch,

13 F. Supp. 3d at 140–41, 144–45.

       Setting Dumosch aside, the Court is left with the Circus’s bald assertions that Ms. Sloan’s

attorney’s fee demand “likely would be in the high tens of thousands of dollars” and “is quite

likely enough to satisfy the amount in controversy on its own.” Def.’s Mem. Opp’n Pl.’s Mot.

Remand 17. These statements do not establish the amount of attorney’s fees in controversy for

two reasons. First, they implicitly aggregate Ms. Sloan’s attorney’s fees with those of the



                                                19
potential class, which “is not appropriate in a CPPA case.” Nat’l Consumers League v. Gen.

Mills, Inc., 680 F. Supp. 2d 132, 141 (D.D.C. 2010); accord Zuckman, 958 F. Supp. 2d at 301

(“[F]ees cannot be aggregated with those of the general public in order to satisfy the $75,000

threshold.”). Second, they are “based on pure conjecture” and are therefore “inadequate to

support an assertion of diversity jurisdiction.” Breakman v. AOL LLC, 545 F. Supp. 2d 96, 107

(D.D.C. 2008) (internal quotation mark omitted) (quoting Your Girl Friday, LLC v. MGF

Holdings, Inc., No. 06-0385, 2006 WL 1028959, at *2 (D.D.C. Apr. 18, 2006)). Moreover, as

this Court has noted in the past, “the Court is not entirely comfortable with the premise that an

action should be retained in federal court where satisfaction of the amount in controversy

requirement depends upon a lump sum award of attorney’s fees.” Id.

       In the alternative, the Circus argues that if the Court were to use a “33% rule of thumb”

and assume Ms. Sloan would receive attorney’s fees equal to thirty-three percent of her damages,

“the likelihood of the total amount in controversy exceeding $75,000 is increased substantially.”

Def.’s Mem. Opp’n Pl.’s Mot. Remand 17. But this line of reasoning also lacks substance. As

discussed above, the Circus’s claims about Ms. Sloan’s statutory damages are speculative and

unsupported. See supra Part VI.C. Just as zero and zero do not make one, adding thirty-three

percent of a speculative amount of damages to the speculative amount of damages does not make

the sum less speculative. And if Ms. Sloan’s statutory damages amount to $1,500 per ticket, or

$6,000 total, then under the “33% rule of thumb,” Ms. Sloan’s share of the attorney’s fees would

be just $2,000. See generally Zuckman, 958 F. Supp. 2d at 301–02 (calculating a class member’s

share of the attorney’s fees based on a “reasonable contingency fee”—thirty-three percent of the

amount the class member could recover in statutory damages). Together with $6,000 in statutory




                                                20
damages, the amount in controversy is $8,000. The Circus is still far short of the $75,000 amount

in controversy required to invoke this Court’s jurisdiction under 28 U.S.C. § 1332(a).

                                     E. Punitive Damages

       Prevailing plaintiffs may obtain punitive damages under the CPPA. See D.C. Code

§ 28-3905(k)(2)(C). “Punitive damages may generally be included when calculating the amount

in controversy under 28 U.S.C. § 1332(a).” Wexler v. United Air Lines, Inc., 496 F. Supp. 2d

150, 154 (D.D.C. 2007). But, as with statutory damages and attorney’s fees, “punitive damages

should be apportioned to each consumer.” Breakman v. AOL LLC, 545 F. Supp. 2d 96, 107

(D.D.C. 2008).

       The Circus made another sweeping claim about the amount of punitive damages in

controversy here: “Given the extremely broad scope of the conduct Sloan identifies as potentially

violative of the CPPA, it stands to reason that any punitive damages award would be quite

large—large enough to at least double the amount in controversy.” Def.’s Mem. Opp’n Pl.’s

Mot. Remand 16. This claim fails for the same reasons as the Circus’s claims about Ms. Sloan’s

statutory damages and attorney’s fees. It is “completely speculative” and “factually

unsupported,” so it should not be included in determining the amount in controversy. Wexler,

496 F. Supp. 2d at 154–55; see Def.’s Mem. Opp’n Pl.’s Mot. Remand 15–16 (lacking any

citations supporting the proposition that Ms. Sloan’s punitive damages award would be “at least

double the amount in controversy”); see also Wexler, 496 F. Supp. 2d at 154–55 n.4 (noting that

a claim for punitive damages would also have to overcome the substantial hurdles imposed by

State Farm Mutual Auto Insurance Co. v. Campbell, 538 U.S. 408, 419 (2003)). Like the

Circus’s claims about attorney’s fees, the Circus’s punitive damages assertions add speculation

to speculation by asking the Court to double an unspecified base amount in controversy.



                                               21
Furthermore, the Circus failed to explain how punitive damages, which cannot be aggregated,

would be apportioned to each consumer in the class. See Def.’s Mem. Opp’n Pl.’s Mot. Remand

15–16 (neglecting to discuss aggregation or nonaggregation).

       And again, if Ms. Sloan’s statutory damages amount to $6,000, doubling that amount still

does not get the Circus anywhere near the statutory threshold. On the record as it stands, the best

estimate the Court can make of the amount in controversy is $6,000 in statutory damages and

$2,000 in attorney’s fees, which, when doubled for punitive damages, results in a total of

$16,000. This total is barely one fifth the amount the Circus must prove to establish this Court’s

jurisdiction under 28 U.S.C. § 1332(a).

                                       F. Injunctive Relief

       The CPPA allows a prevailing plaintiff to obtain an injunction against the defendant.

D.C. Code § 28–3905(k)(2)(D). Some cases in this circuit imply that injunctive costs may factor

into the amount in controversy as a cost to the defendant. See, e.g., Comm. for GI Rights v.

Callaway, 518 F.2d 466, 472–73 (D.C. Cir. 1975) (alluding to injunctive costs from the

defendants’ position, but concluding that the jurisdictional amount was satisfied “either from the

standpoint of the plaintiffs or the defendants”); Wexler v. United Air Lines, Inc., 496 F. Supp. 2d

150, 153–54 (D.D.C. 2007) (discussing injunctive costs but finding that the defendant failed to

meet its burden to establish such costs). But other cases in this circuit question injunctive costs’

inclusion. See, e.g., Breakman v. AOL LLC, 545 F. Supp. 2d 96, 105–06 (D.D.C. 2008); Nat’l

Org. for Women v. Mut. of Omaha Ins. Co., 512 F. Supp. 100, 107–08 (D.D.C. 1985). In

particular, these cases take issue with injunctive costs’ inclusion in class actions for damages and

injunctive relief, because doing so would undermine the nonaggregation principle laid down in

Snyder v. Harris, 394 U.S. 332, 335 (1969). See Breakman, 545 F. Supp. 2d at 105; Nat’l Org.



                                                 22
for Women, 612 F. Supp. at 108. Given “the longstanding directive that federal jurisdiction

should be strictly interpreted,” the Court also questions whether injunctive costs are appropriate

for inclusion in the amount in controversy here. See Breakman, 545 F. Supp. 2d at 105.

       But even assuming arguendo that injunctive costs could be included, the Circus did not

argue for specific injunctive costs’ inclusion in the amount in controversy. See Def.’s Mem.

Opp’n Pl.’s Mot. Remand 10–18 (avoiding discussion of specific injunctive costs). The Circus

instead relies on a conclusory generalization that such costs “make[] it all the more certain” that

Ms. Sloan’s claims exceed $75,000. See id. at 11–12 n.6. The Court will thus deem the argument

waived. See Johnson v. Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013) (“[U]ndeveloped

arguments . . . are deemed waived.”).

                                         *       *       *

       In sum, the Circus has not met its burden to show by a preponderance of the evidence that

the amount in controversy between the Circus and Ms. Sloan is greater than $75,000. Its claims

about the amount of statutory damages, attorney’s fees, and punitive damages are all speculative

and unsupported. The Circus also inappropriately aggregates class-wide attorney’s fees and

class-wide punitive damages in its assertions. On this record, the Court can find just $16,000 in

controversy between Ms. Sloan and the Circus—an amount far less than the $75,000 threshold

required to establish this Court’s jurisdiction under 28 U.S.C. § 1332(a). See supra Part VI.E.

Accordingly, § 1332(a) does not allow the Court to adjudicate this action. Hence, the Circus’s

only hope is to demonstrate this Court’s jurisdiction under another statutory grant of jurisdiction.


                  VII. CAFA JURISDICTION UNDER 28 U.S.C. § 1332(d)

       In its opposition to Ms. Sloan’s Motion to Remand, the Circus moved under 28 U.S.C.

§ 1653 to amend its Notice of Removal to plead an aggregate amount in controversy “in excess

                                                 23
of $5,000,000.” Def.’s Mem. Opp’n Pl.’s Mot. Remand 10 n.5; see also 28 U.S.C. § 1653

(“Defective allegations of jurisdiction may be amended, upon terms, in the trial or appellate

courts.”). If more than $5,000,000 is in controversy, then this case falls within the Court’s

jurisdiction under 28 U.S.C. § 1332(d), which was enacted as part of the Class Action Fairness

Act of 2005 (CAFA)9 and which allows a removing party to aggregate the amount in controversy

to establish federal-court jurisdiction. See 28 U.S.C. § 1332(d)(2), (6); see also Standard Fire

Ins. Co. v. Knowles, 133 S. Ct. 1345, 1348 (2013) (explaining that federal district courts have

original jurisdiction over class actions in which the class has more than one hundred members,

the parties are minimally diverse, and the aggregate amount in controversy exceeds $5,000,000).

        As an initial matter, the Circus’s motion is improperly filed. See D.D.C. Local Civ. R.

7(i) (requiring a motion for leave to file an amended pleading to be accompanied by an original

of the proposed pleading as amended). The Court will, however, follow precedent in this district

and entertain the Circus’s amended statement. See Breakman v. AOL, LLC, 545 F. Supp. 2d 96,

102 (2008) (citing 28 U.S.C. § 1653, and explaining that, “[f]inding other issues dispositive,” the

Court would entertain the defendant’s corrected statement of citizenship for its diversity

jurisdiction analysis).

        As explained below, the Court finds that the Circus has not established jurisdiction under

28 U.S.C. § 1332(d). See infra Parts VII.B–C.10 The Court will therefore deny the Circus’s


        9
        Pub. L. No. 109-2, 119 Stat. 4 (2005) (codified as amended at 28 U.S.C. §§ 1711–1715,
1332, 1453).
        10
          Ms. Sloan did not contend that the proposed class has fewer than the one hundred
members required for CAFA jurisdiction. See Reply Mem. Supp. Pl.’s Mot. Remand 6–7
(arguing that the Circus’s “proof” of the number of potential class members was “fatally
defective,” but not that the number of potential class members was less than one hundred). See
generally 28 U.S.C. § 1332(d)(5)(B) (declaring CAFA jurisdiction inapplicable to class actions
in which “the number of members of all proposed plaintiff classes in the aggregate is less than
100”).

                                                 24
motion to amend as futile. See generally Ali v. Carnegie Inst. of Wash., 309 F.R.D. 77, 87

(D.D.C. 2015) (explaining that an amended pleading is futile if it cannot withstand a dispositive

motion).

                        A. The Dart Framework in the CAFA Context

       The Dart framework is applicable in the CAFA context to amount-in-controversy

challenges to removal jurisdiction. See Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 551–54 (2014) (articulating the framework within a case alleging CAFA jurisdiction). Thus,

as before, the Circus must establish the requisite amount in controversy by a preponderance of

the evidence. Id. at 553–54. In the CAFA context, however, the requisite amount is greater—it

must exceed $5,000,000—and class members’ claims are aggregated. 28 U.S.C. § 1332(d)(2), (6);

accord Dart, 135 S. Ct. at 551–52.

       In the removal context, two additional procedural differences exist between cases

invoking CAFA jurisdiction and cases invoking plain diversity jurisdiction. First, Dart

eliminated in CAFA cases the antiremoval presumption typically applied in diversity cases.

Compare Dart, 135 S. Ct. at 554 (“[N]o antiremoval presumption attends cases invoking

CAFA.”), with Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 297 (D.D.C. 2013)

(“[T]he Court must resolve any ambiguities concerning the propriety of removal in favor of

remand.” (internal quotation marks omitted) (quoting Johnson–Brown v. 2200 M Street LLC, 257

F. Supp. 2d 175, 177 (D.D.C. 2003))).



        The Court therefore considers the point conceded. See generally Cefarrati v. JBG Props.,
Inc., 75 F. Supp. 3d 58, 69 (D.D.C. 2014) (noting that when “a party files an opposition to a
motion and addresses only certain arguments raised by the movant, this court routinely treats the
unaddressed arguments as conceded” (internal quotation mark omitted) (quoting Inst. for Pol’y
Studies v. U.S. Cent. Intelligence Agency, 246 F.R.D. 380, 386 n.5 (D.D.C. 2007))). Accordingly,
the Court’s analysis below is limited to whether this case has the aggregate amount in
controversy required for CAFA jurisdiction.

                                                25
       Second, Congress eliminated in CAFA cases the one-year deadline to remove typically

applied to diversity cases. See 28 U.S.C. § 1453(b) (“[T]he 1-year limitation under section

1446(c)(1) shall not apply . . . .”); see also id. § 1446(c)(1) (“A case may not be removed . . . on

the basis of jurisdiction conferred by section 1332 more than 1 year after commencement of the

action . . . .”); Dudley v. Eli Lilly & Co., 778 F.3d 909, 912 (11th Cir. 2015) (explaining that “a

CAFA defendant who fails to meet his burden for removal at the early stages of litigation may

still have recourse to the federal courts later, after a fuller record has been developed in

discovery in the state court”).

       Despite these new considerations, the Dart framework still places the burden to establish

federal-court jurisdiction on the party seeking removal. See McMullen v. Synchrony Bank, 82 F.

Supp. 3d 133, 138 (D.D.C. 2015) (explaining, while describing CAFA jurisdiction, that “[t]he

party supporting removal bears the burden of establishing the Court’s jurisdiction”); see also

Woods v. Standard Ins. Co., 771 F.3d 1257, 1262 (10th Cir. 2014) (same). The Circus must

therefore show that the aggregate amount Ms. Sloan’s class action puts in controversy is greater

than $5,000,000. And even though the Court may not apply an antiremoval presumption, the

Circus must still prove the aggregate amount in controversy by a preponderance of the evidence.

Dart, 135 S. Ct. at 553–54.

                                  B. Aggregated Statutory Damages

       28 U.S.C. § 1332(d)(6) declares that “the claims of the individual class members shall be

aggregated to determine whether the matter in controversy exceeds . . . $5,000,000.” Thus, as a

threshold matter, the Circus must identify the claims to be aggregated. See, e.g., Ibarra v.

Manheim Invs., Inc., 775 F.3d 1193, 1198–99 (9th Cir. 2015) (describing the defendant’s

amount-in-controversy calculation and rejecting it largely because it imprecisely defined the



                                                  26
claims to be aggregated). The Circus, however, fails to identify claims that correspond to the

proposed class described in Ms. Sloan’s complaint. Its assumptions on this issue create bedrock

uncertainties that ultimately defeat the Circus’s efforts to establish CAFA jurisdiction.

       Ms. Sloan’s proposed class includes “all residents of the District who, in the last three

years, purchased tickets to [the Circus’s] shows because of [the Circus’s] unlawful trade

practices.” Class Action Compl. ¶ 12. Elsewhere in her complaint, Ms. Sloan alleged that the

Circus’s “unlawful trade practices” took the form of communications that made false and

misleading statements to the public. Id. ¶¶ 10, 90–91, 98. Under the class definition, therefore,

class members must meet at least seven conditions: (1) they must be District of Columbia

residents, (2) they must have viewed a Circus communication, (3) the Circus communication

they viewed must have been one Ms. Sloan alleged is unlawful, (4) the class members must have

bought Circus tickets, (5) they must have bought those tickets in the three years before Ms. Sloan

filed her complaint, (6) they must have bought those tickets after viewing the allegedly unlawful

communication, and (7) they must have bought those tickets because of the allegedly unlawful

communication.

       The Circus, however, failed to grapple with the nuances of Ms. Sloan’s class definition.

Instead, it defined the claims it aggregated based on just the number of ticket purchasers from the

District of Columbia in the three-year period referenced in the complaint. Def.’s Mem. Opp’n

Pl.’s Mot. Remand 20. The Circus, using location data it has for forty-six percent of ticket

purchasers during that three-year period, asserted that it sold at least 11,470 tickets to District

residents. Id. Because the Circus’s records showed that the average purchaser bought 4.3 tickets,

the Circus divided 11,470 by 4.3 to obtain “a minimum potential class size of 2,667 members.”

Id. From there, the Circus multiplied 2,667 by six (the number of CPPA “violations” the Circus



                                                  27
assumed Ms. Sloan alleged for each ticket purchase) and then again by $1,500 (the statutory

damages per “violation”) to obtain an aggregate amount in controversy of $24,003,000. See id. at

20–21.

         Because the Circus did not incorporate all of the elements of Ms. Sloan’s class definition,

however, this calculation is unpersuasive from the very beginning. When the Circus estimated

that 2,667 District residents would be class members, it did so solely on the basis of their

(1) residency and their (2) ticket purchase in (3) the last three years. It erroneously included

people who, for instance, bought tickets without ever viewing a Circus communication; bought

tickets after viewing a Circus communication, but not one that was allegedly unlawful; or bought

Circus tickets, but not because of viewing an allegedly unlawful Circus communication. For

these reasons, the Circus’s 2,667 figure is likely too large. Given such a shaky foundation for the

rest of the Circus’s calculation, the Circus’s $24,003,000 estimated amount in controversy is

exceptionally speculative.

         As this Court has already noted, “jurisdiction cannot be based on probabilities, surmise or

guesswork.” Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150, 154 (D.D.C. 2007) (internal

quotation marks omitted) (quoting Hohn v. Volkswagen of Am., Inc., 837 F. Supp. 943, 945 (C.D.

Ill. 1993)). To be sure, in the CAFA context, the Court may not resolve ambiguities in favor of

remand. Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). But even in

the CAFA context, unsupported speculations cannot serve as the foundation for this Court’s

jurisdiction. As the Ninth Circuit has explained, “CAFA’s requirements are to be tested by

consideration of real evidence and the reality of what is at stake in the litigation, using

reasonable assumptions underlying the defendant’s theory of damages exposure.” Ibarra v.

Manheim Invs., Inc., 775 F.3d 1193, 1198 (9th Cir. 2015). And though a damages assessment



                                                  28
“may require a chain of reasoning that includes assumptions,” those assumptions “cannot be

pulled from thin air but need some reasonable ground underlying them.” Id. at 1199; see also,

e.g., Dudley v. Eli Lilly & Co., 778 F.3d 909, 915–16 (11th Cir. 2014) (affirming the district

court’s finding that the defendant failed to establish the amount in controversy, given that the

defendant “erroneously assumed that all former [Fixed Duration Employees] were eligible for all

benefits and damages, without offering any proof as to this point”).

       Here, the Circus’s calculations do not reflect “the reality of what is at stake in the

litigation.” Ibarra, 775 F.3d at 1198. As explained above, the Circus aggregated an inflated set of

claims because it included claims of ticket purchasers to whom Ms. Sloan’s class definition may

not extend. Furthermore, the Circus assumed without justification that multiple CPPA violations,

in connection with a single purchase, mean that a consumer can receive multiple $1,500 statutory

damages awards. See Def.’s Mem. Opp’n Pl.’s Mot. Remand 20–21; see also supra Part VI.C

(explaining why this assumption is improper). Because the Circus’s claims about the aggregate

statutory damages in this case are speculative and unsupported, the Circus has failed to establish

the amount of aggregated statutory damages in controversy by a preponderance of the

evidence.11

            C. Aggregated Attorney’s Fees, Punitive Damages, and Injunctive Relief

       In its arguments about CAFA jurisdiction, the Circus has not presented arguments or

evidence about attorney’s fees, punitive damages, or injunctive relief. See Def.’s Mem. Opp’n



       11
           The Circus also noted that, because it has residency data for only forty-six percent of
the tickets it sold to its shows in the District of Columbia area, the amount in controversy could
be “at least $53,100,000.00,” taking all tickets sold to its D.C. shows into account. Def.’s Mem.
Opp’n Pl.’s Mot. Remand 21 n.10. Because this calculation uses the same faulty assumptions
used for the Circus’s $24,003,000 figure, see id., the Circus has also failed to establish its
$53,100,000 figure by a preponderance of the evidence.

                                                 29
Pl.’s Mot. Remand 18–21. The Court therefore deems these arguments waived. See Johnson v.

Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013). But for the reasons set forth previously

concerning plain diversity jurisdiction, any assertions on these issues with respect to CAFA

jurisdiction would fail as well.

                                         *       *       *

       Just as the Circus did not establish the requisite amount in controversy for diversity

jurisdiction under 28 U.S.C. § 1332(a), the Circus likewise did not establish the requisite amount

in controversy for CAFA jurisdiction under 28 U.S.C. § 1332(d). Its aggregated statutory

damages estimate is far too speculative, and it failed to make arguments about additional sources

of the amount in controversy. Because the Circus’s CAFA arguments are futile and would not

alter this Court’s lack of jurisdiction over Ms. Sloan’s suit, the Circus’s motion to amend its

Notice of Removal is denied.


                                         CONCLUSION

       Because this case does not fall within the Court’s jurisdiction under either 28 U.S.C.

§ 1332(a) or 28 U.S.C. § 1332(d), it must be remanded to the Superior Court of the District of

Columbia. Accordingly, Ms. Sloan’s motion to remand (ECF No. 11) is GRANTED, the

Circus’s motion to dismiss (ECF No. 7) is DENIED AS MOOT, Ms. Sloan’s motion for class

certification (ECF No. 13) is DENIED AS MOOT, and the Circus’s motion for a protective

order (ECF No. 20) is DENIED AS MOOT. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: December 18, 2015                                           RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 30